IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 185 MAL 2019
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 ERIC LAVADIUS GREEN,                            :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:


      Was the search warrant issued for the defendant’s home and electronic
      devices overbroad, and did the affidavit fail to establish probable cause?